DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The broadest reasonable interpretation of the claimed “computer-readable storage medium”, consistent with a conclusion reached by one of ordinary skill in the art based on both the specification disclosure and the state-of-the-art, is that the full scope covers transitory “signals”. While a “storage” medium has been recited, the specification does not specifically exclude signals. The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).  The examiner suggests clarifying the claim to exclude non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable medium”.

Allowable Subject Matter
Claims 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Drissi et al (US Pub. No. 2009/0240637 A1). 
Regarding independent claim 14, Drissi discloses some, but not all the limitations as follows: 
A method for optimizing an image classification model, comprising: 
determining a first image classification model based on initial training data, wherein the initial training data comprises at least one image with a manually annotated tag; (See Drissi ¶34, “For example, FIG. 3A depicts a process 80 that starts at S1, wherein an original classifier (e.g., rule-based system) is applied to assigned classes to incoming data. At S2, the data and its respective classification(s) are stored as training data set 1.” Further see Drissi ¶39, “Under the aspects of the present invention the data classified by the resilient classifier includes any type of data nor known or later developed that is capable of being classified. For example, the data may comprise multimedia data, video, images, text data, including email and/or the like.”)
determining a second image classification model based on the first image classification model and a noise data set, wherein the noise data set comprises a plurality of noise data; (See Drissi ¶34, “At S3, a second training data set is created by adding noise and/or a disturbance to the data from training set 1 and keeping the same respective classification(s). At S4 the two training data sets (i.e., first and second) are merged into a training data set. At S5, the learner is trained on the merged training data set, thereby enabling the learner to classify both original and disturbed data.”)
obtaining a third image classification model by optimizing the second image classification model based on the initial training data, the third image classification model being configured to update the noise data set based on noise data generated within a predetermined time period and the noise data set, wherein the predetermined time period comprises a time period between two adjacent model optimizations. (The disclosed prior art of record fails to disclose these limitations.)

	Regarding independent claim 23, this claim is allowed since it contains limitations similar to allowed claim 14.

	Regarding independent claim 32, this claim would also be allowed if the claim is amended to overcome the 35 USC 101 rejection.

	Regarding claims 15-21 and 24-31, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662